DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 11/17/2020 are pending and being examined. Claims 1, 5, and 13 are independent form.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-8, and 12-14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Xu et al (US 2020/0160512, hereinafter “Xu”). 

Regarding claim 1, Xu discloses a method for diagnosing tongues based on deep learning, performed by processing unit of a tablet computer (the method and system for generating assistant diagnosis result from a tongue image using image analysis diagnosis models, see abstract and fig.7; HWs see fig.4), comprising: 
obtaining a shooting photo through a camera module of the tablet computer (“acquiring a tongue image”, see S110 of fig.1 and para.56); inputting the shooting photo to a convolutional neural network (CNN) to obtain a plurality of classification results of a plurality of categories (“generating and displaying a first label information”, see S110 of fig.1 and para.56), which are associated with a tongue of the shooting photo (wherein the label information includes “at least one of a tongue color, a tongue fur, a tongue shape, or presence or absence of a tongue crack”, see para.63); and displaying a screen of a tongue-diagnosis application on a display panel of the tablet computer (see “display device” in fig.6, see para.136), wherein the screen comprises the classification results of the categories (“generating and displaying a first label information”, see S110 of fig.1 and para.56).

Regarding claim 2, 7, 8, Xu discloses, wherein the CNN (see NNs in para.74) comprises a plurality of partial-detection CNNs, a total number of the partial-detection CNNs equals a total number of the categories (for predicting a plurality of tongue’s classifications; para.63-para.66), the method comprising: inputting the shooting photo to each partial-detection CNN to obtain the classification result of one corresponding category (see label information of a tongue in para.63-para.66.).

Regarding claim 3, Xu discloses the method of claim 1, wherein the categories comprise a tongue color, a tongue shape, a moss color, a tongue coating, a saliva, a tooth-marked tongue, a red spot, a black spot and a cracked tongue (see label information of a tongue in para.63-para.66.).

Regarding claim 4, 6, 14, Xu discloses, wherein the screen comprises a preview window to show the shooting photo (see “a screen displaying system for human-machine interaction” in para.137).

Regarding claim 5, 13, each of them is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 12, Xu discloses the non-transitory computer program product of claim 5, wherein the categories comprise a tongue color, a tongue shape, a moss color, a tongue coating, a saliva, a tooth-marked tongue, a red spot, a black spot and a cracked tongue (see label information of a tongue in para.63-para.66.).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 9-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2020/0160512, hereinafter “Xu”) in view of Tang et al (CN 106295139, hereinafter “Tang”). A machine translated English version of the document is provided by applicant along with this office action.

Regarding claim 9, Xu does not explicitly disclose wherein a neural network comprises a plurality of convolution layers as recited in the claim. However, in same field of endeavor, i.e., in the field of tongue body diagnosis using image analysis, Tang clearly teaches: performing a convolution operation and a max pooling operation a plurality of times for a plurality of training images according to tags of the i-th category attached with the training images to generate a plurality of convolution layers, a plurality of pooling layers and a plurality of associated weights, wherein i is an integer being greater than 0 and not greater than the total number of the categories; flattening the convolution layers, the pooling layers and the associated weights to generate a to-be-verified partial-detection CNN for the i-th category; determining whether the to-be-verified partial-detection CNN for the i-th category is passed an examination according to classification results of the i-th category by inputting a plurality of verification images to the to-be-verified partial-detection CNN; and generating the partial-detection CNN for the i-th category when the to-be-verified partial- detection CNN for the i-th category has passed the examination. See the CNN which includes a plurality of convolution layers, a plurality of pooling layers and a plurality of associated weights, shown in fig.3; see Paragraph [0032]—Paragraph [0048]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Tang into the teachings of Xu. Doing so is auto-diagnosis tongue body using tongue images (Tang, see paragraph [0032]).

Regarding claim 10, the combination of Xu and Tang discloses the non-transitory computer program product of claim 9, wherein a ratio of total numbers of the training images and the verification images is 17:2 (this feature is obvious and a design choice in view of the combination of Xu and Tang).

Regarding claim 11, the combination of Xu and Tang discloses, wherein the CNN comprises a plurality of convolution layers and a plurality of pooling layers with associated weights, and a fully connected layer on the top (Tang, see fig.3; see Paragraph [0032]—Paragraph [0048]).

Regarding claim 15-20, the combination of Xu and Tang discloses the claimed inventions, see fig.3, and see Paragraph [0032]—Paragraph [0048].

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        7/13/2022